STEPHENSON, Justice
(concurring).
My concurrence in the result reached in the opinion is for different reasons. I admire the intellectual clarity of the trial court in the statement that the occupational tax is not unconstitutional “only because the Court of Appeals has said so.” In my view, the occupational tax, despite the semantic legerdemain in prior opinions, is an income tax and clearly contravenes Section 181 of the Kentucky Constitution.
*279The Sebree case represents expediency for laudable reasons. I would not have voted for the opinion. However, I am painfully aware of the fiscal chaos which would result in municipalities, great and small, throughout the Commonwealth if we should invalidate those occupational tax ordinances now in effect. I would say, we should not in the future depart from the plain provisions of Section 181.
JONES, J., joins in this concurring opinion.